DETAILED ACTION
Final
Response to Amendment
The amendment filed on 12/30/2020 is entered and acknowledged by the Examiner. Claims 1-7, 9, 12, 15-31, and 33 have been amended. Claim 11 has been canceled. New claim 34 has been added. Claims 1-10 and 12-34 are currently pending in the instant application. 
The provisional nonstatutory double patenting rejection of claims 1-32 over copending Application No. '422 (15/918,422) in view of Lettow (US 2013/0150516 A1) is withdrawn in view of Applicant’s filed terminal disclaimer.
The rejection of claim 33 under 35 U.S.C. 112(b) as being indefinite is maintained.
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,428,197 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but they are not persuasive. 
.
Allowable Subject Matter
Claims 1-10, 12-32, and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Currently, there is no prior art alone or in combination that teaches or render obvious a compound comprises of a fluoroelastomer material and a filler material containing carbon particles of layered graphene and aggregates of nano-mix additive particles integrated on the carbon particles as recited in amended claim 1. Therefore, amended claim 1 is allowable over the prior art of record. Claims 2-10, 12-32, and 34 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761